ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_08_EN.txt.                       831 	



                                    DECLARATION OF JUDGE GEVORGIAN



                         Paragraph 1 of the dispositif — The Court’s finding that Costa Rica has
                      sovereignty over the “disputed territory” is unnecessary — The limits of that
                      territory are not clear — The geography of the area is unstable — Possible source
                      of future disagreement — Article II of the Treaty of Limits of 1858 — First,
                      second and third Alexander Awards — “First channel met”.

                         1. While I agree with most of the conclusions of the Court (in particu-
                      lar, paragraph 2 dealing with Nicaragua’s violation of Costa Rica’s ter-
                      ritorial sovereignty), I have voted against paragraph 1 of the dispositif,
                      which provides that “Costa Rica has sovereignty over the ‘disputed terri-
                      tory’, as defined by the Court in paragraphs 69‑70 of the present Judg-
                      ment”, for reasons that I will explain below.
                         2. Costa Rica’s claims to sovereignty have their origin in Nicaragua’s
                      activities carried out in the border area, which included the construction
                      of three channels or caños, the deposit of sediments resulting therefrom
                      and the establishment of a military presence in the area. The area where
                      the said activities took place is located in the northern part of “Isla Por-
                      tillos” or “Harbor Head”, in close proximity to the Caribbean Sea and an
                      enclosed area of water known as “Laguna Los Portillos” or “Harbor
                      Head Lagoon”. In essence, Costa Rica argues that the alleged activities
                      violated its territorial boundary, which, according to Article II of the
                      1858 Treaty of Limits — as interpreted by the 1888 Cleveland Award and
                      the 1897 Alexander Awards — runs along the right bank of the San Juan
                      River. For its part, Nicaragua, while not denying the undertaking of the
                      said activities, has contended that they were carried out on its own terri-
                      tory. In Nicaragua’s view, the eastern caño, which it began constructing
                      in October 2010, is the “first channel met” linking Harbor Head Lagoon
                      with the San Juan River, a geomorphological feature identified by Gen-
                      eral Alexander as part of the boundary line between both States in that
                      area (first Alexander Award, Memorial of Costa Rica, Vol. II, Ann. 9).
                      According to Nicaragua, the said caño was not an artificial construction,
                      but rather a natural watercourse that it was entitled to “clear”, in full
                      compliance with its international obligations.
                         3. This is the essence of a dispute which, for the greater part of the
                      proceedings, had been litigated by the Parties primarily as a problem of
                      territorial sovereignty over the area where the above‑mentioned caño is
                      situated. In fact, Costa Rica’s initial Application had only requested the
                      Court to declare that Nicaragua had breached “the territory of the
                      Republic of Costa Rica, as agreed and delimited by the 1858 Treaty of
                      Limits, the Cleveland Award and the first and second Alexander Awards”.
                      A similar request was made in the written pleadings (Memorial of
                      Costa Rica, Vol. I, p. 303). It was only on 28 April 2015, the date of pre-

                      170




5 Ord 1088.indb 336                                                                                       19/10/16 12:01

                      832 	 certain activities and construction of a road (decl. gevorgian)

                      sentation of its final submissions in the Certain Activities case, that the
                      Applicant formally broadened this claim so as to request the Court to
                      declare its “[s]overeignty over the ‘disputed territory’, as defined by the
                      Court in its Orders of 8 March 2011 and 22 November 2013”.
                         For its part, Nicaragua never made a formal sovereignty claim extend-
                      ing to the whole of the “disputed territory”, but only referred to the caño
                      that it had begun constructing in October 2010. In my opinion, the latter
                      claim encapsulates with more precision the subject‑matter of the dispute,
                      since, in essence, the Court is requested to determine whether the said
                      caño is in Nicaraguan or Costa Rican territory, that is, whether it consti-
                      tutes “the first channel met” in the sense of the first Alexander Award.

                         4. When defining the “disputed territory”, the Judgment correctly
                      avoids delimiting the course of the boundary in the whole area. Instead,
                      the Court reiterates the definition given in its Orders for provisional mea-
                      sures rendered on 8 March 2011 and 22 November 2013. However, at the
                      same time, the Judgment declares Costa Rica’s sovereignty over an area
                      whose limits are far from being clear. In the circumstances of the present
                      case, I believe that the Court should have avoided such a finding for two
                      main reasons.
                         5. First, the Parties did not address the issue of the precise location of
                      the mouth of the river or of the boundary at the coast, as the Court
                      majority rightly indicates in paragraph 70. Although, as stated above,
                      Costa Rica’s final submission referred to the “disputed territory”, neither
                      Party had submitted adequate information on its whole perimeter. The
                      Judgment thus deliberately refrained from establishing the geographical
                      limits of the “disputed territory” — an approach that is reflected in
                      sketch‑map No. 1. As a consequence, it is my view that the Court was not
                      in a position to fully address Costa Rica’s final submission.

                         6. Second, the geography of the disputed area is highly unstable. Since
                      General Alexander demarcated the boundary of the area, several impor-
                      tant geomorphological alterations have occurred. In particular, Harbor
                      Head Lagoon appears today as an area of water totally isolated from the
                      sea and disconnected from the San Juan River. The possibility that such
                      changes might occur had already been envisaged by General Alexander
                      during the demarcation process. In fact, his second and third Awards had
                      aimed precisely at striking a fair balance between, on the one hand, the
                      stability of the boundary line, and, on the other, the flexibility required to
                      adjust the demarcated line to “gradual or sudden” changes. For this rea-
                      son, the Court’s conclusion on sovereignty over the disputed territory
                      may become the source of future disagreement between the Parties.



                                                                    (Signed) Kirill Gevorgian.


                      171




5 Ord 1088.indb 338                                                                                    19/10/16 12:01

